DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 01/25/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1, 2, 4, 7-13 and 15-22 are still pending. 
3. 	Claims 3, 5, 6 and 14 were cancelled.
4. 	Claims 18-22 are new.
5. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.
6. 	The drawings filed on 07/23/2019 have been accepted.

II. Rejections Under 35 U.S.C. 112
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 103
8. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
9. 	Claims 1, 2, 4, 7-13 and 15-22 are allowed. Claims 3, 5, 6 and 14 were cancelled. 

10.	The following is an examiner's statement of reasons for allowance: 

11. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the switch unit is a first switch: a control terminal of the first switch is connected to the microcontroller, one terminal of the first switch is connected to the detecting power supply, the other terminal of the first switch is connected to the first terminal of the first voltage divider circuit, and the second terminal of the first voltage divider circuit is connected to a terminal of the load to be tested where the voltage sampling point is formed: and
wherein the microcontroller is configured to control the first switch to switch on, and determine that a grounding short circuit fault occurs to a terminal of the load to be tested where the voltage sampling point is formed when the received voltage at the voltage sampling point is equal to zero; and the microcontroller is further configured to determine that a grounding short circuit fault occurs to a terminal of the load to be tested where no voltage sampling point is formed when the received voltage at the voltage sampling point is within a first preset range..

	Claims 2, 4 and 10-12 are allowed due to the fact that they are depending on claim 1.

12. 	Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the switch unit comprises a second switch and a third switch; wherein a control terminal of the second switch and a control terminal of the third switch are respectively connected to the microcontroller; the load state detection circuit further comprises a second voltage divider circuit.

	Claims 8, 9 and 18- 22 are allowed due to the fact that they are depending on claim 7.

13. 	Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the switch unit comprises a second switch and a third switch; wherein a control terminal of the second switch and a control terminal of the third switch are respectively connected to the microcontroller; the load state detection circuit further comprises a second voltage divider circuit.

	Claims 15-17 are allowed due to the fact that they are depending on claim 13.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Sato (Patent No.: US 6,056,384) teaches “A failure diagnosing circuit switches the two states of the pull up/down terminals, opens and closes any one element of switching elements and monitors a change in the potential of the monitor terminal corresponding to each of the combinations of switching the states and opening and closing of the switching elements by which failure diagnosis of the opened and closed switching element is carried out” (Abstract).
b)	Bucella (Pub. No.: US 2009/0174413) teaches “A DC power source or DC switching device that uses a test signal to verify the proper connection of the load ( or loads) at its output prior to applying full power to the output. This method and apparatus inserts a low power or low energy test signal at the output terminals of a DC power source and measures the test signal's effect on connected external loads to access the condition and proper connection of these loads before applying full power to the DC output power port. If the test signal detects that a load is connected with a reverse polarity, is shorted, 
c)	Arndt (Pub. No.: US 2009/0309607) teaches “A method for detecting the state of a load device which can be connected to a switching connection, wherein the switching connection can be coupled to, and decoupled from, a predefined switching potential. A voltage drop across the switching connection is used as a basis for detecting whether the load device is connected to the switching connection, the load device is not connected to the switching connection or there is a short circuit between the switching connection and a first or a second switching potential” (Abstract).

15.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.





	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867